Citation Nr: 1719280	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-25 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1976 to October 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Montgomery, Alabama. 

In the Veteran's September 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in August 2014, his representative withdrew that request.  

FINDING OF FACT

It is reasonably shown that the Veteran's psychiatric disorder is related to his service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran seeks service connection for an acquired psychiatric disorder.  It is his contention that his current bipolar disorder and anxiety manifested during his time in military service.  See September 2009 notice of disagreement.  He also states that he now knows there is a family history of mental illness; however, as with any pre-existing injury or a genetic illness, 22 years of military service would have some degree of aggravation and manifestation in service.  See September 2011 VA Form 9.  

At the outset, the Board notes that there is some question as to whether the Veteran has a psychiatric disability that pre-existed his military service.  See May 2008 VA examination report.  Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111 (2016).  Here, the Veteran's September 1976 Report of Medical Examination (entrance examination) was silent of any reports of a psychiatric disability.  Therefore, the Veteran is presumed to be have been in sound condition at the time of his entrance into service.

The evidence of record demonstrates that the Veteran has a current psychiatric disability.  During a May 2008 VA examination, the Veteran was given a diagnosis of bipolar disorder and alcohol abuse, with alcohol abuse noted as most likely secondary to the bipolar disorder.  Additionally, the Veteran has been seeing a private psychiatrist since 2005, who also provided a diagnosis of bipolar disorder.  The Veteran's current psychiatric disability is established.  

The evidence of record also shows that the Veteran had symptoms of a psychiatric condition while in-service.  Specifically, the Veteran's service treatment records show that he was provisionally diagnosed with stress and anxiety.  See August 1990 Mental Health Note.  In October 1980, in his service treatment health records, the Veteran was diagnosed with situational anxiety due to stress of marriage.  Also in September 1991, the Veteran went to a mental health center for a parent counseling session.  The psychiatrist noted that the Veteran had difficulty concentrating and was fidgety.

In his September 2011 VA Form 9, the Veteran stated that he had crying spells during military deployments, and that he drank alcohol while he was in the military.  He said that his overseas job after the military was stressful, but military deployments were more difficult.  The Veteran also submitted a statement from his wife, who attested to the Veteran's psychiatric symptoms, which included periods of agitation, sleeplessness, depression, and lack of interest in going out, that were manifested while the Veteran was in the military.  The Board notes that the Veteran and his wife are competent to testify to observable symptoms of a psychiatric disorder.  See 38 C.F.R. § 3.159 (a)(2) (2016); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is...limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Board considers these statements to be credible.  

Thus, the Board concludes that the Veteran did have symptoms of a psychiatric disorder while in service.  

Postservice records show that in December 2004, the Veteran was hospitalized for approximately one day.  He was admitted due to mounting job stressors.  It was reported that he had heightened anxiety.  He was diagnosed with schizophrenia of the paranoid type.  He has also, as noted above, been seeing a private psychiatrist since 2005 for a psychiatric disorder.

Regarding whether the Veteran's current psychiatric disability is related to his service, the Veteran was provided a VA examination in May 2008.  It was the May 2008 VA examiner's opinion that the most likely cause of the Veteran's current bipolar disorder was genetic, and that the anxiety disorder could have been the early manifestations of bipolar disorder.  It was not believed that military experience increased the symptoms.  The examiner stated that the structure of the military actually helped keep the condition from developing.  The condition first manifested when the Veteran was discharged and became stressed about being away from his family for even longer periods of time due to his job as a contractor overseas.  

Also of record is an October 2014 private medical opinion submitted by the Veteran's private treating psychiatrist.  The psychiatrist opined that the Veteran's psychiatric condition of bipolar disorder was more likely related to his military service, and his condition of alcohol abuse was "at least as likely" related to his military service.  The psychiatrist explained that records reviewed indicated multiple evaluations with psychiatric treatment in service and subsequent to service.  The psychiatric stated that it was an "accepted tenet of medical forensic 'sciences' that the individual predisposition or genetics are considered noncontributory as far as causation of illnesses are concerned."  Therefore, in his opinion, the Veteran's symptoms of anxiety and resultant significant dysfunction in his military occupation were triggered and manifested as a result of stress in his military occupation.  The psychiatrist noted that people who develop bipolar disorder will exhibit mood and anxiety symptoms, as in the case of the Veteran.

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  After reviewing the medical opinions of record, the Board finds that the October 2014 private medical opinion is entitled to be given great probative weight.  Importantly, it is clear from the October 2014 private medical opinion report that the Veteran's treating psychiatrist was informed of the relevant facts in rendering this medical opinion because he specified the records in which he based his opinion on.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a psychiatric disorder is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection a psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is granted.  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


